EXHIBIT 10.4

EXECUTIVE INCENTIVE PLAN

2009

 

Eligibility:   Executive Team Members Plan Features:   100% Holding Company
Performance

Total incentive bonus at target is 25% of Base Pay with a maximum of 35%.

Holding Company Income [pre-provision] (35%)

For the nine months ending 12/31/09

 

Goal $6,650,000

   Bonus % (of base pay)

<100%

   0%

>100%

   8.75%

>110%

   12.25%

 

  •  

Holding company income pre-provision net of tax ($5,000,000 + 1,650,000 =
$6,650,000) – related to growth, not as a result of higher charge-offs

 

  •  

Adjusted for non-recurring expenses and gains (i.e. gains/losses on securities,
merger expense, etc.)

Asset Quality (20%)

 

Non-Performing Assets/Total Assets

(at 12/31/09)

   Bonus % (of base pay)

> 150 bp

   0%

149 bp – 101 bp

   5.00%

< 100 bp

   7.00%

Asset Quality (15%)

 

Charge offs/Average Loans

(9 months ending 12/31/09 annualized)

   Bonus % (of base pay)

>60 bp

   0%

30 bp – 60 bp

   3.75%

<30 bp

   5.25%

Holding Company Stock Performance and Capital (30%)

 

      Bonus % (of base pay)

Below Expectations

   0%

Meets Expectations

   7.50%

Exceeds Expectations

   10.50%

 

  •  

Stock trading multiple(Price/Tangible Book Value) versus Peer

 

  •  

Improvement in average volume traded

 

  •  

Increase institutional ownership to >10%

 

  •  

Successful sub-debt raise

 

  •  

Identifying favorable merger opportunities

Qualifiers:

 

  •  

Must achieve satisfactory rating on all regulatory, external and internal
audits.

 

  •  

Employee must be employed on the date of payout.

 

  •  

Employee must achieve a rating of “Good” (3) or higher performance level.

*This plan may be altered, modified, or terminated at any time and without
notice.